Case 2:18-cr-00365-JNP-BCW Document 800 Filed 01/31/20 Page 1 of 1

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

 

UNITED STATES OF AMERICA, i Case No. 2:18-CR-365-JNP

Plaintiff,

STIPULATION REGARDING THE
v. ; DEFENDANT’S NAME CHANGE
LEV ASLAN DERMEN,
a/k/a Levon Termendzhyan,
Defendant.
STIPULATION

The United States of America and Defendant Lev Aslan Dermen, through their attorneys,
stipulate and agree to the following facts:

On June 9, 2017, the defendant filed a petition with the Superior Court of California,
County of Los Angeles, to legally change his name from Levon Termendzhyan to Lev Aslan
Dermen. On September 29, 2017, the Superior Court granted the defendant’s petition and issued
an order legally changing his name from Levon Termendzhyan to Lev Aslan Dermen.

DATED: Salt Lake City, Utah

a GF, 2020

vL fon C2 ho

MN J ARTHUR J. EWENCZYK, ESQ.
LESLIE A. GOEMAAT, ESQ.
RICHARD M. ROLWING, ESQ. |

JON D. WILLIAMS, ESQ. JOHN E. SULLIVAN, ESQ

Counsel for Defendant Lev Aslan Dermen Counsel for the United States of America

 
